       Case 1:19-cv-09530-PAE-RWL Document 7 Filed 04/24/20 Page 1 of 1




April 24, 2020

Honorable Robert W. Lehrburger
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    Dermansky v. Verizon Media LLC (1:19-cv-9530-PAE-RWL)

Dear Judge Lehrburger,

We represent Plaintiff, Julie Dermansky, in the above in-captioned case. We respectfully request
leave to file an amended complaint naming Oath Inc. as the correct Defendant in this case.

The Court’s consideration is much appreciated.


                                                    Respectfully submitted,

                                                    /s/Richard Liebowitz
                                                    Richard P. Liebowitz

                                                  Counsel for Plaintiff Julie Dermansky
